     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 1 of 13



1                                   UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                   ***

4     NORMAN SHAW, et al.,                                 Case No. 3:18-CV-0551-MMD-CLB

5                           Plaintiffs,
                                                          ORDER GRANTING, IN PART, AND
6          v.                                              DENYING, IN PART, JORDAN’S
                                                              MOTION TO COMPEL
7     SCOTT DAVIS, et al.,

8                         Defendants.
                                                                      [ECF No. 154]
9

10

11              Before the Court is Plaintiff Ansell Jordan’s (“Jordan”) motion to compel discovery
12    from Defendant K. LeGrand (“LeGrand”). (ECF No. 154.) LeGrand opposed the motion,
13    (ECF No. 162), and Jordan replied. (ECF No. 168.) Having considered all the above, the
14    motion is granted, in part, and denied, in part, as stated below.
15    I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY
16              A.    Factual Background
17              Jordan is an inmate in the custody of the Nevada Department of Corrections
18    (“NDOC”) and is currently housed at the Lovelock Correctional Center (“LCC”). (See
19    ECF No. 39.) Proceeding pro se, Jordan and four other Plaintiffs1 filed the instant civil
20    rights action pursuant to 42 U.S.C. § 1983 for events that occurred while Plaintiffs were
21    incarcerated at LCC. (ECF Nos. 12, 39.)
22              Plaintiffs allege various claims and seek declaratory, injunctive, and monetary
23    relief. Specifically, Plaintiffs sued Defendants Chaplain Scott Davis, Associate Warden
24    Tara Carpenter, RRT Committee Harold Wickham, RRT Committee Richard Snyder,
25

26
27    1    Norman Shaw, Brian Kamedula, Charles Wirth, Ansell Jordan, and Joseph
28    Cowart (collectively referred to as “Plaintiffs”).
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 2 of 13



1     Prison Administration,2 Caseworker K. LeGrand, Caseworker J. Ferro, Caseworker C.

2     Potter, Warden Renee Baker, Deputy Director Kim Thomas, John Doe #1, and John Doe

3     #2. (ECF No. 39.)

4            The complaint alleges, in summary, that prior to February 1, 2018, the chapel

5     schedule at LCC accommodated all the various religious faith groups and provided

6     sufficient time and space for each faith group to practice their respective religions. (Id. at

7     3.) On January 18, 2018, Carpenter issued a memo notifying all inmates that a new

8     chapel schedule would be implemented. (Id. at 5.) On January 24, 2018, Davis held a

9     meeting with the religious faith group facilitators and said that major changes were going

10    to be effective February 1, 2018. (Id. at 5-6.)

11           On February 1, 2018, Davis, Carpenter, Wickham, Snyder, Doe #1, and Doe

12    Prison Administration reduced chapel services by over 50% and some faith groups were

13    eliminated completely. (Id. at 6-11.) The five Plaintiffs are members of different faith

14    groups. (Id. at 7-10.) Plaintiffs allege that Episcopal, “The Way,” KAIROS, and Nation of

15    Islam faith groups all suffered either a reduction in chapel time or were eliminated or

16    changed in a manner which placed a substantial burden on each of their abilities to

17    practice the tenets of their religion. (Id.)

18           K. Thomas, Baker, Carpenter, Ferro, LeGrand, and Potter responded that the

19    reasons for the changes were for statewide consistency of the religious program and

20    adequate staff oversight. (Id. at 11-13.) However, LCC chapel services did not and still

21    do not require a chaplain, outside sponsor, correctional officer, or other staff member be

22    present in the chapel for religious services. (Id. at 12-13.)

23           On June 18, 2019, the District Court screened the complaint and allowed Plaintiffs

24    to proceed as follows: (1) in Count I, alleging Religious Land Use and Institutionalized

25    Persons Act of 2000 (“RLUIPA”) violations against Defendants Davis, Carpenter,

26    Wickham, Snyder, K. Thomas, Baker, Ferro, LeGrand, Potter, Doe #1 and Doe Prison

27
      2       Plaintiffs state that Defendants “Prison Administration” are “Doe” defendants that
28
      Plaintiffs will learn the identities of during discovery. (See ECF No. 12 at 8, n.1.)

                                                     2
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 3 of 13



1     Administration; (2) in Count II, alleging Fourteenth Amendment equal protection

2     violations against Davis, Carpenter, Wickham, Snyder, Doe #1 and Doe Prison

3     Administration; (3) in Count III, alleging RLUIPA and Fourteenth Amendment equal

4     protection violations against Defendants LeGrand, Ferro, Potter, Baker, Carpenter,

5     Thomas, and Doe #2; (4) the portion of Count IV alleging First Amendment

6     Establishment Clause violations against Defendants Wickham, Snyder, Baker,

7     Carpenter, Davis, Doe #1 and Doe Prison Administration; (5) the portion of Count IV

8     alleging First Amendment Free Exercise Clause violations against Defendants Wickham,

9     Snyder, Baker, Carpenter, Davis, Doe #1 and Doe Prison Administration; and, (6) the

10    portion of Count IV alleging 42 U.S.C. § 1985(3) conspiracy against Defendants

11    Wickham, Snyder, Baker, Carpenter, Davis, Doe #1 and Doe Prison Administration.

12    (ECF No. 11.)

13           On January 21, 2020, Plaintiffs filed their First Amended Complaint (ECF No. 39),

14    which is now the operative complaint in this case. The allegations contained in Counts I

15    through IV of the original complaint and the FAC are identical. (Compare ECF No. 12 at

16    5-22, with ECF No. 39 at 3-20.) Accordingly, Plaintiffs were permitted to proceed on

17    Counts I through IV as outlined above. Plaintiffs were also permitted to add Count V

18    alleging retaliation against Defendants Davis and Carpenter. (ECF No. 68.)

19           B.     Discovery Process

20           The Court entered the discovery scheduling order which required discovery to be

21    completed by October 20, 2020. (ECF No. 88.) The Court granted two extensions to the

22    scheduling order resulting in discovery ending on April 21, 2021. (ECF Nos. 90, 136.)

23    Due to the complexity created by the number of pro se litigants, the Court took an active

24    role in the discovery process to assist the parties and streamline the litigation. In total,

25    the Court held 4 case management conferences (“CMC”) over the course of this

26    litigation. (See ECF Nos. 101, 135, 145, & 151.) Various discovery issues were

27    addressed at the CMCs. After several attempts by the parties to meet and confer, there

28    were still several issues that could not be resolved.


                                                   3
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 4 of 13



1           Thus, at the final CMC held on April 28, 2021, the Court set a briefing schedule

2     for each Plaintiff to file an individual motion to compel related to any outstanding

3     discovery requests from Defendants. (ECF No. 151). The Court set forth the

4     requirements for each motion and explicitly indicated that Plaintiffs were not required to

5     include a declaration setting forth the details and results of each disputed discovery

6     request as the Court will assume that the parties have made a good faith effort to meet

7     and confer regarding the discovery disputes. (Id.)

8           The Court also requested that the Office of the Attorney General provide the

9     Court with copies of all discovery requests made in this case, all responses provided,

10    and all the documents provided in response to the discovery requests. The purpose of

11    this request was intended to limit the need for the parties to attach voluminous copies of

12    each discovery request and response as exhibits,3 and to provide the Court with easy

13    access to evaluate whether the documents provided in response to the discovery

14    requests were sufficient. A thumb drive containing these documents was received by the

15    Court on May 27, 2021. (ECF No. 176.)

16          Pursuant to the Court’s Order, Jordan filed the instant motion to compel seeking

17    supplementation of answers to certain Interrogatories and Requests for Production of

18    Documents Jordan served on LeGrand. (ECF No. 152.)

19    II.   LEGAL STANDARD

20          “[B]road discretion is vested in the trial Court to permit or deny discovery.” Hallett

21    v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). The scope of discovery encompasses “any

22    nonprivileged matter that is relevant to any party's claim or defense and proportional to

23    the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). In analyzing proportionality, the Court

24    must consider the need for the information sought based upon “the importance of the

25    issues at stake in the action, the amount in controversy, the parties' relative access to

26
27    3       As the Court is aware, inmates are charged for every copy made at the institution,
      this request was also intended to reduce the cost of the litigation for the pro se inmate
28
      litigants.

                                                  4
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 5 of 13



1     relevant information, the parties' resources, the importance of discovery in resolving the

2     issues, and whether the burden or expense of the proposed discovery outweighs its

3     likely benefit.” Fed. R. Civ. P. 26(b)(1). Relevance is to be construed broadly to include

4     “any matter that bears on, or that could lead to other matter that could bear on” any

5     party’s claim or defense. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)

6     (citation omitted).

7            When a party fails to provide discovery and the parties' attempts to resolve the

8     dispute without Court intervention are unsuccessful, the opposing party may seek an

9     order compelling that discovery. Fed. R. Civ. P. 37(a). However, the party moving for an

10    order to compel discovery bears the initial burden of informing the court: (1) which

11    discovery requests are the subject of the motion to compel; (2) which of the responses

12    are disputed; (3) why he believes the response is deficient; (4) why defendants’

13    objections are not justified; and (5) why the information he seeks through discovery is

14    relevant to the prosecution of this action. Harris v. Kernan, No. 2:17-cv-0680-TLN-KJN-

15    P, 2019 WL 4274010, at *1 (E.D. Cal. Sept. 10, 2019); see also Ellis v. Cambra, No.

16    1:02-cv-05646-AWI-SMS-PC, 2008 WL 860523, at *4 (E.D. Cal. 2008) (“Plaintiff must

17    inform the court which discovery requests are the subject of his motion to compel, and,

18    for each disputed response, inform the court why the information sought is relevant and

19    why defendant's objections are not justified.”).

20           Thereafter, the party seeking to avoid discovery bears the burden of showing why

21    that discovery should not be permitted. Blankenship v. Hearst Corp., 519 F.2d 418, 429

22    (9th Cir. 1975). The party resisting discovery “‘must specifically detail the reasons why

23    each request is irrelevant’ [or otherwise objectionable,] and may not rely on boilerplate,

24    generalized, conclusory, or speculative arguments.” F.T.C. v. AMG Servs., Inc., 291

25    F.R.D. 544, 553 (D. Nev. 2013) (quoting Painters Joint Comm. v. Emp. Painters Trust

26    Health & Welfare Fund, No. 2:10-cv-1385 JCM (PAL), 2011 WL 4573349, at *5 (D. Nev.

27    2011). Arguments against discovery must be supported by “specific examples and

28    articulated reasoning.” U.S. E.E.O.C. v. Caesars Ent., Inc., 237 F.R.D. 428, 432 (D. Nev.


                                                   5
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 6 of 13



1     2006).

2     III.     DISCUSSION

3              A.    Interrogatories 2, 3, 10, and 11

4              Jordan’s motion first seeks to compel supplemental answers from LeGrand to the

5     following four interrogatories:

6      Request for       Interrogatory
      Discovery No.
7
                         Did you meet with or interview any person relating to Informal
8                        Grievance No. 2006-30-60931 prior to completing your official
                         response? If so, provide the dates and meetings [that] took place,
               2
9                        the identify [sic] of the person(s) interviewed, and identify any
                         documents generated as a result of the meeting/interview.
10
                         Did anyone give you any type of guidance, instruction, or
11
                         information as to how you should respond to Informal Grievance
12             3         2006-30-60931? If so, identify the person and state with specificity
                         what guidance, instruction or information was provided to you.
13
                         Did you meet with or interview any person relating to information
14
                         Grievance No. 2006-30-65900 prior to completing your official
15             10        response? If so, provide the dates and meetings [that] took place,
                         the identify [sic] of the person(s) interviewed, and identify any
16                       documents generated as a result of the meeting.
                         Did anyone give you any type of guidance, instruction, or
17
                         information as to how you should respond to Informal Grievance
18             11        2006-30-65900? If so, identify the person and state with specificity
                         what guidance, instruction or information was provided to you.
19

20    (ECF No. 154 at 4-7.)

21             LeGrand answered each of these interrogatories by essentially stating she did not

22    recall the facts or circumstances relating to the requests. (Id.)

23             With respect to interrogatories, a party may propound interrogatories related to

24    any matter that may be inquired into under Federal Rule of Civil Procedure 26(b). Fed.

25    R. Civ. P. 33(a)(2). A party is obligated to respond to the fullest extent possible in writing

26    under oath, and the response must be signed by the answering party. Fed. R. Civ. P.

27    33(b)(3), (5). An interrogatory is not objectionable merely because it asks for an opinion

28    or contention that relates to fact or the application of law to fact. Fed. R. Civ. P.


                                                    6
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 7 of 13



1     33(a)(2). However, if an interrogatory is objectionable, the objection must be stated with

2     specificity. Fed. R. Civ. P. 33(b)(4); Davis v. Fendler, 650 F.2d 1154, 1160 (9th Cir.

3     1981). A district court has broad discretion in deciding whether to require answers

4     to interrogatories. See 8B Wright & Miller, Federal Practice and Procedure § 2176 (3d

5     ed. 2021).

6            Here, Jordan argues LeGrand’s answers are based solely on her recollection with

7     no search through any records or documents that might be available. (ECF No. 154.)

8     Jordan also argues LeGrand’s answer should be “no” if there is no evidence. Thus,

9     Jordan requests the Court compel LeGrand to provide supplemental responses to

10    Interrogatories 2, 3, 10, and 11.

11           Defendants assert that LeGrand is entitled to lack definitive knowledge and is not

12    required to conduct an extensive investigation to find some obscure document that may

13    exist to refresh her memory. (ECF No. 162.)

14           A responding party is not generally required to conduct extensive research to

15    answer an interrogatory, but a reasonable effort to respond must be made. Gorrell v.

16    Sneath, 292 F.R.D. 629, 632 (E.D. Cal. 2013); L.H. v. Schwarzenegger, 2007 WL

17    2781132, *2 (E.D. Cal. Sept. 21, 2007). This does require that the responding party must

18    conduct a search for relevant information and must answer interrogatories after a diligent

19    search. F.D.I.C. v. Halpern, 271 F.R.D. 191, 193-94 (D. Nev. 2010). Thus, a responding

20    party “cannot limit its interrogatory answers to matters within its own knowledge and

21    ignore information immediately available to it or under its control”. Id.

22           When a dispute arises out of the completeness of a search undertaken,

23    particularly when there is an absence of information that would have been expected to

24    be included, the responding party “must come forward with an explanation of the search

25    conducted with ‘sufficient specificity to allow the Court to determine whether a

26    reasonable’” search was performed. Cf. V5 Techs. v. Switch, Ltd., 332 F.R.D. 356, 366-

27    67 (D. Nev. 2019) (internal citation omitted).

28


                                                    7
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 8 of 13



1            As such, the Court agrees with Jordan that the responses provided by LeGrand

2     are insufficient to Interrogatories 2, 3, 10, and 11. In response to each of these

3     interrogatories, LeGrand states she simply doesn’t recall information related to the

4     requests. However, LeGrand did not provide any information about what, if any, search

5     she did to locate any documents or records that may be in her possession that could

6     assist her in providing complete answers—such as reviewing any calendars she may

7     maintain, or reviewing any correspondence (such as emails) that may be in her

8     possession related to the specific grievance, or the like. Rather, based on the

9     information provided to the Court, Legrand relied entirely upon her “own knowledge” and

10    did not make any attempt to research any information to assist her in responding.

11           Therefore, the Court orders LeGrand to supplement her responses to

12    Interrogatories 2, 3, 10, and 11, within 30 days of the date of this order, consistent with

13    the requirements stated above.4 If, after making a reasonable inquiry into any available

14    records she is still unable to recall the requesting information, she must provide an

15    answer stating, under oath, that she does not recall and explain the steps taken to

16    search for information relevant to the inquiry. See Milner v. Nat. School of Health Tech.,

17    73 F.R.D. 628, 631-33 (E.D. Pa. 1977). (Answers to interrogatories and document

18    requests “must be complete, explicit and responsive. If a party cannot furnish details, he

19    should say so under oath, say why and set forth the efforts used to obtain the

20    information. He cannot plead ignorance to information that is from sources within his

21    control. . . . [A] sworn answer indicating a lack of knowledge and no means of obtaining

22    knowledge is not objectionable.”)

23           B.     Interrogatory 15

24           Jordan also seeks an order compelling LeGrand to supplement her response to

25    Interrogatory 15, the full text of the interrogatory and response are as follows:

26
      4     It should be underscored that if LeGrand does not maintain any calendar or have
27    any records in her possession or control, she must explicitly state that in her
28    supplemental responses.


                                                   8
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 9 of 13



1
                            Identify the Lieutenant who rejected Ansell Jordan’s #76575,
              15
2                           Emergency Grievance submitted on 5/15/18.

3                           Plaintiff will need to provide a grievance number; Defendant does
          Response
                            not know what grievance is being referred to.
4

5     (ECF No. 154 at 7.)

6           LeGrand’s claim that she could not respond to this interrogatory without the

7     grievance number is disingenuous. LeGrand was provided the inmate’s name, the

8     inmate’s number, the type of grievance (here, an emergency grievance), and the date

9     the grievance was submitted. This is more than sufficient information for LeGrand to

10    conduct a reasonable search in order to provide the necessary information. Therefore,

11    the Court agrees with Jordan and orders LeGrand to supplement her answer to

12    Interrogatory 15.

13          C.     Requests for Production 4, 5, 6, and 11

14          Next, Jordan requests an order compelling LeGrand to supplement her responses

15    to Requests for Production of Documents 4, 5, 6, and 11. The full text and responses to

16    these Requests for Production are as follows:

17       Request for        Request for Production
        Discovery No.
18
              4             Each and every document relating to any investigations by
19                          NDOC/LCC staff relating to Grievance 2006-30-60931.

20
21

22

23

24

25

26
27

28


                                                    9
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 10 of 13



1        Response 4    Objection – overly broad, unduly vague, ambiguous and confusing,
                       burdensome, beyond Defendant’s personal knowledge
2                      Notwithstanding . . . Defendant produced Grievance 2006-30-
                       60931, with all documents, identified as Shaw 051: Def. LeGrand
3
                       Resp. to Jordan RFPD [1] – 004-018, in response to No. 2 above.
4                      Further, the Lovelock Correctional Center’s February 1, 2018
                       Chapel Schedule, the January 18, 2018 memo from Associate
5                      Warden Carpenter to all inmates regarding the Chapel Schedule
                       were produced and identified as SHAW 051: Def. Davis Resp. to
6                      Shaw RFPD [1] – 003-005, and AR 810 was produced and
                       identified as SHAW 015: Def. Garrett Resp. to Shaw RFPD [1] 034-
7
                       129. Defendant, however, produced AR 810.3 “Religious Practice
8                      Manual,” effective September 5, 2017, identified as SHAW 051:
                       Def. LeGrand Resp. to Cowart RFPD [1] – 014-047. All of the
9                      above may be responsive to this request.
10            5        Each and every record, note, email, correspondence, NOTIS
                       entry/document, and/or any other document relating to Grievance
11                     no. 2006-30-60931.

12
         Response 5    Objection – overly broad, unduly vague, ambiguous and confusing,
13                     burdensome, beyond Defendant’s personal knowledge
                       Notwithstanding . . . Defendant produced Grievance 2006-30-
14                     60931, with all documents, identified as Shaw 051: Def. LeGrand
                       Resp. to Jordan RFPD [1] – 004-018, in response to No. 2 above.
15                     Further, the Lovelock Correctional Center’s February 1, 2018
                       Chapel Schedule, the January 18, 2018 memo from Associate
16
                       Warden Carpenter to all inmates regarding the Chapel Schedule
17                     were produced and identified as SHAW 051: Def. Davis Resp. to
                       Shaw RFPD [1] – 003-005, and AR 810 was produced and
18                     identified as SHAW 015: Def. Garrett Resp. to Shaw RFPD [1] 034-
                       129, and AR 810.3 “Religious Practice Manual,” effective
19                     September 5, 2017, identified as SHAW 051: Def. LeGrand Resp.
20                     to Cowart RFPD [1] – 014-047. All of the above may be responsive
                       to this request.
21
              6        Each and every proposed responses [sic] relating to Grievance No.
22                     2006-30-60931.
23

24

25

26
27

28


                                             10
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 11 of 13



1        Response 6     Objection – beyond Defendant’s personal knowledge
                        Notwithstanding . . . Defendant produced Grievance 2006-30-
2                       61144, with all documents, identified as Shaw 051: Def. LeGrand
                        Resp. to Jordan RFPD [1] – 004-018, in response to No. 2 above.
3
                        Further, the Lovelock Correctional Center’s February 1, 2018
4                       Chapel Schedule, the January 18, 2018 memo from Associate
                        Warden Carpenter to all inmates regarding the Chapel Schedule
5                       were produced and identified as SHAW 051: Def. Davis Resp. to
                        Shaw RFPD [1] – 003-005, and AR 810 was produced and
6                       identified as SHAW 015: Def. Garrett Resp. to Shaw RFPD [1] 034-
                        129. Defendant, however, produced AR 810.3 “Religious Practice
7
                        Manual,” effective September 5, 2017, identified as SHAW 051:
8                       Def. LeGrand Resp. to Cowart RFPD [1] – 014-047. All of the
                        above may be responsive to this request.
9
              11        Each and every document relating to any investigations by
10                      NDOC/LCC staff relating to Grievance 2006-30-65900.
11
         Response 11    Objection – overly broad, unduly vague, ambiguous and confusing,
12                      burdensome, beyond Defendant’s personal knowledge
                        Notwithstanding . . . Defendant produced Grievance 2006-30-
13                      65900, with all documents, identified as Shaw 051: Def. LeGrand
                        Resp. to Jordan RFPD [1] – 004-018, in response to No. 9 above.
14
                        Further, the Lovelock Correctional Center’s February 1, 2018
15                      Chapel Schedule, the January 18, 2018 memo from Associate
                        Warden Carpenter to all inmates regarding the Chapel Schedule
16                      were produced and identified as SHAW 051: Def. Davis Resp. to
                        Shaw RFPD [1] – 003-005, and AR 810 was produced and
17                      identified as SHAW 015: Def. Garrett Resp. to Shaw RFPD [1] 034-
                        129. Defendant, however, produced AR 810.3 “Religious Practice
18
                        Manual,” effective September 5, 2017, identified as SHAW 051:
19                      Def. LeGrand Resp. to Cowart RFPD [1] – 014-047. All of the
                        above may be responsive to this request.
20
21    (ECF No. 154 at 8-12.)
22          Pursuant to Federal Rule of Civil Procedure 34, “[a] party may serve on any other
23    party a request within the scope of Rule 26(b)” for production of documents “in the
24    responding party's possession, custody, or control.” Fed. R. Civ. P. 34(a). The
25    requesting party “is entitled to individualized, complete responses to each of the
26    [Requests for Production], . . . accompanied by production of each of the documents
27    responsive to the request, regardless of whether the documents have already been
28    produced.’” Womack v. Gibbons, No. 1:19-cv-00615-AWI-SAB-PC, 2021 WL 1734809,


                                               11
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 12 of 13



1     at *2 (E.D. Cal. May 3, 2021) (citing Louen v. Twedt, 236 F.R.D. 502, 505 (E.D. Cal.

2     2006). Failure to object to requests for production of documents within the time required

3     constitutes a waiver of any objection. See Richmark Corp. v. Timber Falling Consultants,

4     959 F.2d 1468, 1473 (9th Cir. 1992).

5           Based on the responses provided above, LeGrand produced documents

6     responsive to Jordan’s requests. However, Jordan’s argument seems to be that he

7     should receive proposed responses relating to his grievance from the Grievance History

8     Report entered into NOTIS and/or any suggested responses and LeGrand should be

9     compelled to produce these documents. (ECF No. 154.)

10          LeGrand responded that Jordan is assuming that every grievance contains the

11    Inmate Grievance History Report entered in NOTIS and suggested grievance responses.

12    (ECF No. 162.) LeGrand further states that Jordan does not state any authority

13    mandating every NDOC grievance file contains such documents, and the grievance file

14    was produced. (Id.)

15          In this instance, Jordan has not met his initial burden of establishing that the

16    responses provided are, in fact, deficient. In fact, based on Jordan’s reply, it appears he

17    is not necessarily seeking additional documents, but confirmation from LeGrand that no

18    other documents exist. (ECF No. 168 at 3) (“If there are no other documents to be

19    produced, LeGrand should so state.”). This is not a proper basis or request for a motion

20    to compel.

21          Moreover, the Court has reviewed all the documents provided by LeGrand to

22    Jordan, which are contained on the thumb drive submitted to the Court. (ECF No. 176.)

23    Based on this review, the Court finds that the documents provided are sufficient and

24    appropriately provide the information that was requested. (Id.)

25          For all these reasons, the Court finds that no further supplementation is

26    necessary with respect to Jordan’s Request for Production of Documents 4, 5, 6, and 11.

27    ///

28    ///


                                                  12
     Case 3:18-cv-00551-MMD-CLB Document 182 Filed 08/31/21 Page 13 of 13



1     IV.   CONCLUSION

2            IT IS THEREFORE ORDERED that Jordan’s motion to compel production of

3     discovery, (ECF No. 154), is GRANTED, in part, and DENIED, in part, as follows:

4           1)     As to Jordan’s Interrogatories 2, 3, 10, 11, and 15, the motion is

5                  GRANTED.      LeGrand     must     supplement   her   responses      to   these

6                  interrogatories no later than 30 days from the date of this order.

7           2)     As to Jordan’s Requests for Production 4, 5, 6, and 11, the motion is

8                  DENIED.

9             August 31, 2021
      DATED: _______________

10
                                               ______________________________________
11                                             UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                 13
